Case 19-13448-VFP            Doc 134      Filed 03/14/19 Entered 03/14/19 15:46:57                     Desc Main
                                         Document     Page 1 of 10

 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Michael S. Etkin, Esq. (metkin@lowenstein.com)
 Paul Kizel, Esq. (pkizel@lowenstein.com)
 Wojciech Jung, Esq. (wjung@lowenstein.com)
 Philip J. Gross, Esq. (pgross@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Proposed Counsel to the Debtors and
 Debtors-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11

 ACETO CORPORATION, et al.,1                                  Case No. 19-13448 (VFP)

                           Debtors.                           (Jointly Administered)



                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON MARCH 15, 2019 AT 10:00 A.M. (ET)


 ADJOURNED MATTER

          1.        Debtors Motion for Orders (I) (A) Authorizing and Approving Bidding
                    Procedures in Connection With the Sale of Substantially All Assets Comprising
                    the Debtors Pharma Business; (B) Authorizing and Approving Bid Protections;
                    (C) Approving Procedures for the Assumption and Assignment of Certain
                    Executory Contracts and Unexpired Leases; (D) Scheduling a Sale Hearing; (E)
                    Approving the Form and Manner of Notice Thereof; and (F) Granting Related
                    Relief; and (II) (A) Authorizing and Approving the Sale of Substantially All
                    Assets Comprising the Debtors Pharma Business Free and Clear of All Claims,
                    Liens, Rights, Interests, and Encumbrances, (B) Authorizing and Approving the
                    Assumption and Assignment of Certain Executory Contracts and Unexpired
                    Leases Related Thereto, and (C) Granting Related Relief (the “Pharma Bidding
                    Procedures Motion”) [Docket No. 109; Filed 3/8/19].

 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC (7634);
 Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
 Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).
 25441/53
 03/14/2019 203900003.1
Case 19-13448-VFP    Doc 134    Filed 03/14/19 Entered 03/14/19 15:46:57         Desc Main
                               Document     Page 2 of 10

            Related Document(s):

            a)      Application for Entry of an Order Shortening Time Period for Notice,
                    Under Fed. R. Bank. P. 9006(c)(1), Limiting Notice, and Setting Hearing
                    for Approval of Bidding Procedures and Bid Protections [Docket No. 110;
                    Filed 3/8/19]

            b)      Order Shortening Time Period for Notice, Limiting Notice and Setting
                    Hearing for Approval of Bidding Procedures and Bid Protections [Docket
                    No. 111; Entered 3/8/19]

            c)      Affidavit of Service [Docket No. 128; filed 3/13/19]


            Objection Deadline:           March 13, 2019 at 11:59 p.m. (ET);

                                          Extended to March 15, 2019 for the Official
                                          Committee     of Unsecured  Creditors  (the
                                          “Committee”) and Wilmington Trust, National
                                          Association (“WTNA”).

            Response(s) Received:

            a)      Limited Objection of the Acting United States Trustee to Pharma Bidding
                    Procedures Motion [Docket No. 127; Filed 3/13/19].

            b)      Objection of Cigna Entities to Pharma Bidding Procedures Motion
                    [Docket No. 130; Filed 3/13/19].

            Status:        This matter has been adjourned March 18, 2019 at 11:30 a.m.
            (ET). The Debtors are working with the Committee to resolve the Committee’s
            informal comments. The Cigna objection has been resolved. The Debtors expect
            the U.S. Trustee’s objection to be resolved prior to the hearing.


 UNCONTESTED MATTERS GOING FORWARD

      1.    Debtors’ Motion for Interim and Final Orders (I) Authorizing but not Directing
            the Debtors to (A) Pay Prepetition Wages, Salaries, and Related Obligations, (B)
            Pay and Remit Prepetition Payroll Taxes and Other Deductions to Third Parties,
            and (C) Honor Employee Benefit Programs in the Ordinary Course of Business;
            (II) Authorizing and Directing Banks to Honor Checks and Transfers for Payment
            of Prepetition Employee Obligations; and (III) Granting Related [Docket No. 8;
            filed 2/19/19].

            Related Document(s):

            a)      Interim Order (I) Authorizing But Not Directing the Debtors to (A) Pay
                    Prepetition Wages, Salaries, and Related Obligations, (B) Pay and Remit
                                            -2-
Case 19-13448-VFP      Doc 134    Filed 03/14/19 Entered 03/14/19 15:46:57           Desc Main
                                 Document     Page 3 of 10

                      Prepetition Payroll Taxes and Other Deductions to Third Parties, and (C)
                      Honor Employee Benefit Programs in the Ordinary Course of Business;
                      (II) Authorizing and Directing Banks to Honor Checks and Transfers for
                      Payment of Prepetition Employee Obligations; and (III) Granting Related
                      Relief [Docket No. 40; Entered 2/21/19]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]

            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee

            Responses Received: Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.


            Status:          This matter is going forward.


      2.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
            Debtors to Pay Certain Prepetition Taxes and Fees in the Ordinary Course of
            Business and (II) Authorizing Banks and Financial Institutions to Honor and
            Process Checks and Transfers Related Thereto [Docket No. 9; Filed 2/19/19].

            Related Document(s):

            a)        Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Taxes
                      and Fees in the Ordinary Course of Business and (II) Authorizing Banks
                      and Financial Institutions to Honor and Process Checks and Transfers
                      Related Thereto [Docket No. 32; Entered 2/21/19]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]

            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee

            Response(s) Received:         Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.



                                              -3-
Case 19-13448-VFP      Doc 134    Filed 03/14/19 Entered 03/14/19 15:46:57          Desc Main
                                 Document     Page 4 of 10


            Status:          This matter is going forward.


      3.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
            Debtors to (A) Continue Prepetition Insurance Program, (B) Pay any Prepetition
            Premiums and Related Obligations, and (C) Renew or Enter Into New Insurance
            Arrangements, and (II) Granting Related Relief [Docket No. 10; Filed 2/19/19].

            Related Document(s):

            a)        Interim Order (I) Authorizing the Debtors to (A) Continue Prepetition
                      Insurance Program, (B) Pay any Prepetition Premiums and Related
                      Obligations, and (C) Renew or Enter Into New Insurance Arrangements,
                      and (II) Granting Related Relief [Docket No. 42; Entered 2/21/19]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]


            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee

            Response(s) Received:         Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.

            Status:          This matter is going forward.


      4.    Motion of the Debtors for Interim and Final Orders Under Section 366 of the
            Bankruptcy Code (A) Prohibiting Utility Providers From Altering, Refusing, or
            Discontinuing Service, (B) Deeming Utilities Adequately Assured of Future
            Performance, (C) Establishing Procedures for Resolving Requests for Additional
            or Different Adequate Assurance of Payment, and (D) Scheduling a Final Hearing
            to Consider Entry of the Proposed Final Order [Docket No. 11; 2/19/18].

            Related Document(s):

            a)        Interim Order Under Section 366 of the Bankruptcy Code (A) Prohibiting
                      Utility Providers From Altering, Refusing, or Discontinuing Service, (B)
                      Deeming Utilities Adequately Assured of Future Performance, (C)
                      Establishing Procedures for Resolving Requests for Additional or
                      Different Adequate Assurance of Payment, and (D) Scheduling a Final
                      Hearing to Consider Entry of the Proposed Final Order [Docket No. 41;
                      Entered 2/21/19]


                                              -4-
Case 19-13448-VFP      Doc 134    Filed 03/14/19 Entered 03/14/19 15:46:57       Desc Main
                                 Document     Page 5 of 10

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]


            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee

            Response(s) Received:         Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.

            Status:          This matter is going forward.

      5.    Motion for Entry of Interim and Final Orders Authorizing the Debtors to Pay
            Prepetition Claims of Certain Shippers and Warehousemen and Related
            Obligations [Docket No. 12; Filed 2/19/19]

            Related Document(s):

            a)        Interim Order Authorizing the Debtors to Pay Prepetition Claims of
                      Certain Shippers and Warehousemen and Related Obligations [Docket No.
                      38; Entered 2/21/19]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]


            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee

            Response(s) Received:         Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.

            Status:          This matter is going forward.


      6.    Debtors’ Motion for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105(a),
            363, 1107, and 1108 and Fed. R Bankr. P. 6003 and 6004 Authorizing the Debtors
            to (I) Honor Certain Prepetition Obligations to Customers and to Continue
            Customer Programs and (II) Continue Other Government Programs and Related
            Obligation [Docket No. 14; Filed 2/19/19]


                                              -5-
Case 19-13448-VFP      Doc 134    Filed 03/14/19 Entered 03/14/19 15:46:57         Desc Main
                                 Document     Page 6 of 10

            Related Document(s):

            a)        Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363, 1107, and 1108 and
                      Fed. R Bankr. P. 6003 and 6004 Authorizing the Debtors to (I) Honor
                      Certain Prepetition Obligations to Customers and to Continue Customer
                      Programs and (II) Continue Other Government Programs and Related
                      Obligation [Docket No. 34; Entered 2/21/19]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]


            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee

            Response(s) Received:         Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.

            Status:          This matter is going forward.


      7.    Debtors’ Motion for Interim and Final Orders (I) Authorizing Payment of
            Prepetition Claims of Certain Critical Vendors Pursuant to 11 U.S.C. §§ 105(a),
            363(b), 364, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 and 6004, and (II)
            Authorizing Banks to Honor and Process Checks and Electronic Transfer
            Requests Related Thereto [Docket No. 15; Filed 2/19/19].

            Related Document(s):

            a)        Interim Order (I) Authorizing Payment of Prepetition Claims of Certain
                      Critical Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 364, 1107(a),
                      and 1108 and Fed. R. Bankr. P. 6003 and 6004, and (II) Authorizing
                      Banks to Honor and Process Checks and Electronic Transfer Requests
                      Related Thereto [Docket No. 39; Entered 2/21/19]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]


            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee


                                              -6-
Case 19-13448-VFP      Doc 134    Filed 03/14/19 Entered 03/14/19 15:46:57        Desc Main
                                 Document     Page 7 of 10

            Response(s) Received:         Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.

            Status:          This matter is going forward.

      8.    Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the
            Debtors to (I) Continue their Cash Management System, (II) Honor Certain
            Related Prepetition Obligations, (III) Maintain Existing Business Forms, and (IV)
            Continue to Perform Intercompany Transactions; (B) Authorizing and Directing
            the Debtors Banks to Honor All Related Payment Requests; (C) Granting Interim
            and Final Waivers of the Debtors Compliance with Section 345(b) of the
            Bankruptcy Code; (D) Scheduling a Final Hearing; and (E) Granting Related
            Relief [Docket No. 16; filed 2/19/18].

            Related Document(s):

            a)        Interim Order (A) Authorizing the Debtors to (I) Continue their Cash
                      Management System, (II) Honor Certain Related Prepetition Obligations,
                      (III) Maintain Existing Business Forms, and (IV) Continue to Perform
                      Intercompany Transactions; (B) Authorizing and Directing the Debtors
                      Banks to Honor All Related Payment Requests; (C) Granting Interim and
                      Final Waivers of the Debtors Compliance with Section 345(b) of the
                      Bankruptcy Code; (D) Scheduling a Final Hearing; and (E) Granting
                      Related Relief [Docket No. 33; Entered 12/21/18]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]


            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee

            Response(s) Received:         Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.

            Status:          This matter is going forward.

      9.    Debtors’ Motion for Entry of Interim and Final Orders Approving Notification
            and Hearing Procedures for Certain Transfers of and Declarations of
            Worthlessness With Respect to Stock [Docket No. 18; Filed 2/19/19].

            Related Document(s):



                                              -7-
Case 19-13448-VFP      Doc 134    Filed 03/14/19 Entered 03/14/19 15:46:57         Desc Main
                                 Document     Page 8 of 10

            a)        Interim Order Approving Notification and Hearing Procedures for Certain
                      Transfers of and Declarations of Worthlessness With Respect to Stock
                      [Docket No. 31; Entered 2/21/19]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]


            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/11/19 at 4:00 p.m. (ET) for the
                                            Committee

            Response(s) Received:         Informal comments have been received from the
            Committee and will be incorporated into the proposed final order. The Debtors
            intend to submit the revised proposed final order to the Court for approval.


            Status:          This matter is going forward.

 CONTESTED MATTERS GOING FORWARD

      10.   Debtors’ Motion for Interim and Final Orders (I) Authorizing Use of Cash
            Collateral Pursuant to 11 U.S.C. § 363 (II) Granting Adequate Protection Pursuant
            to 11 U.S.C. §§ 361 and 363 (III) Authorizing the Debtors to Obtain Postpetition
            Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (IV) Granting
            Liens and Superpriority Claims to the Dip Lenders Pursuant to 11 U.S.C. §
            364(c), (V) Modifying the Automatic Stay, and (VI) Scheduling a Final Hearing
            Pursuant to Bankruptcy Rule 4001 [Docket No. 17; Filed 2/19/19].

            Related Document(s):

            a)        Interim Order (I) Authorizing Use of Cash Collateral Pursuant to 11
                      U.S.C. § 363 (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                      361 and 363 (III) Authorizing the Debtors to Obtain Postpetition
                      Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (IV)
                      Granting Liens and Superpriority Claims to the Dip Lenders Pursuant to
                      11 U.S.C. § 364(c), (V) Modifying the Automatic Stay, and (VI)
                      Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 [Docket
                      No. 36; Entered 2/21/19]

            b)        Affidavit of Service [Docket No. 28; filed 2/20/19]

            c)        Affidavit of Service [Docket No. 78; filed 2/26/19]

            d)        Notice of Debtors’ Proposed Final DIP Order [Docket No. 132; filed
                      3/14/19]


                                              -8-
Case 19-13448-VFP      Doc 134    Filed 03/14/19 Entered 03/14/19 15:46:57          Desc Main
                                 Document     Page 9 of 10

            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/13/19 for the Committee and WTNA.

            Response(s) Received:

            a)        Reservation of Rights of Lyne Laboratories, Inc. to Debtors’ Motion for
                      Interim and Final Orders (I) Authorizing Use of Cash Collateral Pursuant
                      to 11 U.S.C. § 363 (II) Granting Adequate Protection Pursuant to 11
                      U.S.C. §§ 361 and 363 (III) Authorizing the Debtors to Obtain
                      Postpetition Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c)
                      and (d), (IV) Granting Liens and Superpriority Claims to the Dip Lenders
                      Pursuant to 11 U.S.C. § 364(c), (V) Modifying the Automatic Stay, and
                      (VI) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001.
                      [Docket 124; Filed 3/11/19]

            b)        Informal comments from the Committee and DIP Lenders

            Status:          This matter is going forward. The Debtors and Committee are
                             working to resolve one remaining open issue. The Debtors intend
                             to submit the revised proposed final order to the Court for
                             approval.

      11.   Debtors Motion for Orders (I) (A) Authorizing and Approving Bidding
            Procedures in Connection With the Sale of Substantially All Assets Comprising
            the Debtors Chemical Plus Business; (B) Authorizing and Approving Bid
            Protections; (C) Approving Procedures for the Assumption and Assignment of
            Certain Executory Contracts and Unexpired Leases; (D) Scheduling a Sale
            Hearing; (E) Approving the Form and Manner of Notice Thereof; and (F)
            Granting Related Relief; and (II) (A) Authorizing and Approving the Sale of
            Substantially All Assets Comprising the Debtors Chemical Plus Business Free
            and Clear of All Claims, Liens, Rights, Interests, and Encumbrances, (B)
            Authorizing and Approving the Assumption and Assignment of Certain
            Executory Contracts and Unexpired Leases Related Thereto, and (C) Granting
            Related Relief (the “Chem Plus Bidding Procedures Motion”) [Docket No. 45;
            Filed 2/22/19].

            Related Document(s):

            a)        Affidavit of Service [Docket No. 78; filed 2/26/19]


            Objection Deadline:             March 8, 2019 at 4:00 p.m. (ET)

                                            Extended to 3/13/19 for the Committee and WTNA

            Response(s) Received:



                                              -9-
Case 19-13448-VFP        Doc 134     Filed 03/14/19 Entered 03/14/19 15:46:57          Desc Main
                                   Document      Page 10 of 10

              a)        Objection of Cigna Entities to Chem Plus Bidding Procedures Motion
                        [Docket No. 113; Filed 3/8/19].

              b)        Limited Objection of the Acting United States Trustee to Chem Plus
                        Bidding Procedures Motion [Docket No. 123; Filed 3/11/19].

              c)        Informal comments from the Committee

              Status:          This matter is going forward. The Debtors have resolved the
                        Cigna objection and the Committee’s informal comments. The Debtors
                        expect the U.S. Trustee’s objection to be resolved prior to the hearing.
                        The Debtors intend to submit the revised proposed final order to the Court
                        for approval.


 Dated: March 14, 2019                                Respectfully submitted,

                                                      LOWENSTEIN SANDLER LLP

                                                      /s/ Kenneth A. Rosen
                                                      Kenneth A. Rosen, Esq.
                                                      Michael S. Etkin, Esq.
                                                      Paul Kizel, Esq.
                                                      Wojciech Jung, Esq.
                                                      Philip J. Gross, Esq.
                                                      One Lowenstein Drive
                                                      Roseland, New Jersey 07068
                                                      (973) 597-2500 (Telephone)
                                                      krosen@lowenstein.com
                                                      metkin@lowenstein.com
                                                      pkizel@lowenstein.com
                                                      wjung@lowenstein.com
                                                      pgross@lowenstein.com

                                                      Proposed Counsel to the Debtors and
                                                      Debtors-in-Possession




                                               -10-
